390 F.2d 651
UNITED STATES of America, Appellee,v.Nathaniel H. SHOEMAKE, Appellant,
No. 11738.
United States Court of Appeals Fourth Circuit.
Argued Feb. 8, 1968.Decided Feb. 21, 1968.

Herman E. Cox, Greenville, S.C., Court-appointed counsel (McDonald & Cox, Greenville, S.C., on brief), for appellant.
William B. Long, Jr., Asst. U.S. Atty.  (John C. Williams, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The conviction of Nathaniel H. Shoemake as a conspirator to violate 18 U.S.C. 2312, 2313 is at every point impervious to his attack protesting inadequacy in the proof.  The District Court's judgment accepting the jury's finding is thus invulnerable.


2
Affirmed.